  Case: 1:18-cv-05587 Document #: 748 Filed: 07/17/20 Page 1 of 6 PageID #:15707




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES SECURITIES AND                    )
EXCHANGE COMMISSION,                            )
                                                )
                                                )
             Plaintiff,                         )       Civil Action No.: 18-CV-5587
                                                )
      v.                                        )       Honorable Judge John Z. Lee
                                                )
EQUITYBUILD,INC., EQUITYBUILD                   )       Magistrate Judge Young B. Kim
FINANCE, LLC, JEROME H. COHEN, and              )
SHAUN D. COHEN,                                 )
                                                )
             Defendants.                        )

  MEMORANDUM IN SUPPORT OF RECEIVER’S EIGHTH MOTION TO CONFIRM
     SALE OF CERTAIN REAL ESTATE AND RESPONSE TO OBJECTIONS
              OF VENTUS HOLDINGS, LLC AND THOROFARE
               ASSET BASED LENDING REIT FUND IV, LLC

      Pioneer Acquisitions LLC (“Pioneer”) through its attorneys, Field and Goldberg,

LLC, for its Memorandum in Support of Receiver’s Eighth Motion to Confirm Sale of

Certain Real Estate and For the Avoidance of Certain Mortgage, Liens, Claims and

Encumbrances (the “Confirmation Motion”) on certain real estate including the real

property commonly known as 6949-59 South Merrill, Chicago, Illinois (the “Merrill

Property”) and in Response to the Objections to the Confirmation Motion filed by Ventus

Holdings, LLC (“Ventus”) (the “Ventus Objection”) and Thorofare Asset Based Lending

REIT Fund IV, LLC (“Thorofare”) (the “Thorofare Objection”) states as follows:

      1.     Subsequent to the inability of Ventus to fulfill its contractual obligation and

proceed with the acquisition of the Merrill Property and subsequent to Thorofare, the

secured lender, declining to make a credit bid for the third time, Pioneer, as purchaser,


                                            1
  Case: 1:18-cv-05587 Document #: 748 Filed: 07/17/20 Page 2 of 6 PageID #:15708




and the Receiver appointed herein, entered into a Purchase & Sale Agreement on May

8, 2020 (the “PSA”). Confirmation Motion ¶¶ 23 – 24.

       2.    Pursuant to the PSA and during the COVID-19 epidemic, Pioneer spent

significant time and money inspecting the Merrill Property and performing Pioneer’s due

diligence.

       3.    Pioneer is ready, willing and able to close on the acquisition of the Merrill

Property pursuant to the terms of the PSA and only awaits confirmation of the sale.

Affidavit of L. Jayson Lemberg at ¶ 1.

       4.    The objections to the Confirmation Motion of both Ventus and Thorofare

relate to the allegation that Ventus is willing to pay more money than Pioneer.

       5.    Although Ventus states that it “will be ready, willing and able to purchase

the Properties”, Ventus:

             (a)    fails to state when Ventus will be ready and able to close,

             (b)    fails to state that the term sheet, for the financing Ventus requires to

       close, contains no conditions or contingencies whatsoever, or in the alternative

       that all conditions and contingencies have been satisfied,

             (c)    fails to state that there are no conditions or contingencies whatsoever

       required by the new lender for the loan to Ventus, or in the alternative that all

       conditions and contingencies have been satisfied, and

             (d)    fails to state when the new lender will be in a position to close.

       6.    Pioneer can close on the acquisition of the Merrill Property without

financing. Affidavit of L. Jayson Lemberg at ¶ 2.




                                            2
  Case: 1:18-cv-05587 Document #: 748 Filed: 07/17/20 Page 3 of 6 PageID #:15709




       7.     Both Ventus and Thorofare would like this Court to disregard long-standing

decisions made by Illinois courts as stated in Steinbrecher v. Steinbrecher, 197 Ill.2d 514,

759 N.E.2d 509 (Ill. 2001) that:

       Illinois law protects the integrity and finality of property sales,
       including judicial sales. Dixon v. City National Bank, 81 Ill.2d 429, 433,
       43 Ill.Dec. 710, 410 N.E.2d 843 (1980); Checkley & Co. v. Citizens National
       Bank, 43 Ill.2d 347, 350, 253 N.E.2d 441 (1969); Blancett v. Taylor, 6 Ill.2d
       434, 438, 128 N.E.2d 916 (1955); Shultz v. Milburn, 366 Ill. 400, 405, 9
       N.E.2d 199 (1937); Levy v. Broadway-Carmen Building Corp., 366 Ill. 279,
       282-83, 8 N.E.2d 671 (1937); Smith v. Herdlicka, 323 Ill. 585, 592-93, 154
       N.E. 414 (1926); Crist v. McCoy, 287 Ill. 641, 647, 122 N.E. 857 (1919);
       Osmond v. Evans, 269 Ill. 278, 284, 110 N.E. 16 (1915); Conover v.
       Musgrave, 68 Ill. 58, 62 (1873). Indeed, it extends this protection to
       purchasers who without notice at the time of the purchase buy in good faith.
       This finality and permanence is relied on by both purchasers and
       others in connection with the purchase of the property, including
       financial institutions, title insurers, realtors, and tenants. Absent this
       policy, no person would purchase real property involved in a judicial
       proceeding, if afterwards he incurred the hazard of losing the property
       due to facts unknown to him at the time of the sale. (emphasis added)
       Id. at 518.

       8.     At the time Pioneer entered into the PSA with the Receiver, Pioneer had no

knowledge whatsoever that Ventus, or any other prospective purchaser, would be allowed

to intervene and claim a better right to the acquisition of the Merrill Property to Pioneer’s

detriment. Affidavit of L. Jayson Lemberg at ¶ 3.

       9.     To allow Ventus to usurp Pioneer’s right to purchase the Merrill Property

pursuant to the PSA, after Ventus failed to fulfill its contractual obligation, is simply unjust

and would discourage future prospective purchasers of properties.

       10.      Section 1508(b) of the Illinois Code of Civil Procedure states as follows:

               (b) Hearing. Upon motion and notice in accordance with court rules
       applicable to motions generally, which motion shall not be made prior to
       sale, the court shall conduct a hearing to confirm the sale. Unless the court
       finds that (i) a notice required in accordance with subsection (c) of Section
       15-1507 was not given, (ii) the terms of sale were unconscionable, (iii) the

                                               3
    Case: 1:18-cv-05587 Document #: 748 Filed: 07/17/20 Page 4 of 6 PageID #:15710




        sale was conducted fraudulently or (iv) that justice was otherwise not done,
        the court shall then enter an order confirming the sale." (emphasis added.)
        735 ILCS 5/15-1508(b).

        11.     Other than Ventus alleging that it can now pay more money than Pioneer

and more money will allegedly be available for creditors, Ventus and Thorofare:

                (a)     fail to allege that notice was not properly given,

                (b)     fail to allege the terms of the sale were unconscionable1.

                (c)     fail to allege the sale was conducted fraudulently, and

                (d)     fail to allege justice was not done.

        12.     Thus, according to Illinois law, the court shall enter an order confirming the

sale of the Merrill Property to Pioneer.

        13.      In the event the sale of the Merrill Property to Pioneer is not confirmed, and

such failure to confirm is not as a result of any action or inaction of Pioneer, then Pioneer

should be entitled to recover reimbursement for Pioneer’s expenses and time.

        WHEREFORE, Pioneer Acquisitions LLC respectfully requests that this Honorable

Court enter an order:

                A.      Confirming the Receiver’s Eighth Motion to Confirm the Sale of

        Certain Real Estate and For the Avoidance of Certain Mortgage, Liens, Claims and

        Encumbrances; or in the alternative

                B.      Direct the Receiver to reimburse Pioneer for Pioneer’s expenses

        including, but not limited to attorneys fees and inspection fees, and a reasonable




1
  The cases cited by Ventus in the Ventus Objection where the purchase prices were approximately 1/6th
and 1/10th of the fair market value clearly shock the conscience. No such allegation has been made in this
case that would lead this Court to find that the sale was unconscionable.

                                                    4
  Case: 1:18-cv-05587 Document #: 748 Filed: 07/17/20 Page 5 of 6 PageID #:15711




      amount for the time Pioneer spent subsequent to the execution of the PSA to be

      proved up at a later date.

Dated: July 8, 2020

                                             Respectfully submitted,

                                             PIONEER ACQUISITIONS LLC

                                             /s/ Jay R. Goldberg________________
                                             Jay R. Goldberg
                                             Attorney for Pioneer Acquisitions LLC


Jay R. Goldberg
Field and Goldberg, LLC
10 South LaSalle Street, Suite 2910
Chicago, Illinois 60603
(312) 408-7271
jgoldberg@fieldandgoldberg.com




                                         5
Case: 1:18-cv-05587 Document #: 748 Filed: 07/17/20 Page 6 of 6 PageID #:15712




                                             EXHIBIT A

                                 AFFIDAVIT OF L. JAYSON LEMBERG

         I, L. Jayson Lemberg, a member of Pioneer Acquisitions LLC ("Pioneer"), having

first been duly sworn on oath and if called to testify in open court could competently testify

based upon personal knowledge as follows :

         1.        Pioneer is ready, willing and able to close on the acquisition of the property

commonly known as 6949-59 South Merrill, Chicago, Illinois (the "Merrill Property").

        2.         Pioneer can close on the acquisition of the Merrill Property without

finanCing .

        3.         At the time Pioneer entered into the PSA with the Receiver, Pioneer had no

knowledge whatsoever that Ventus, or any other prospective purchaser, would be allowed

to intervene and claim a better right to the acquisition of the Merrill Property to Pioneer's

detriment.

        FURTHER AFFIANT SAYETH NOT.




SUBSCRIBED AND SWORN TO before
me this 7th day of July 2020.

\~rup
Notary Public


          Amanda L. DeRaffele
    Notary Public. State of New York
              No. 01 DE6382352
   Qualified in Westchester County
 Commission F.... ~jres Cc;lober 22. 2022
